Citation Nr: 1644043	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-28 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability. 

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disability.. 

6.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disability. 

7.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected disability.

8.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected disability.

9.  Entitlement to a rating in excess of 10 percent for degenerative disc disease with degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to March 2004.  

These matters come before the Board of Veterans' Appeals (Board) from May 2007, October 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The newly reopened issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, a right hand disability, and a right elbow disability, and the issues of entitlement to service connection for an acquired psychiatric disability, and radiculopathy of the right and left lower extremities, and the issue of entitlement to an increased rating for a spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In an unappealed November 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for fibrocystic breast disease.

2.  New and material evidence to reopen a claim of entitlement to service connection for fibrocystic breast disease has been received.

3.  The probative evidence reflects that the Veteran had fibrocystic breast disease in service and since service.  

4.  In an unappealed November 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for a left shoulder disability.

5.  New and material evidence to reopen a claim of entitlement to service connection for a left shoulder disability has been received. 

6.  In an unappealed November 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for a right shoulder disability.

7.  New and material evidence to reopen a claim of entitlement to service connection for a right shoulder disability has been received. 

8.  In an unappealed November 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for a right hand disability. 

9.  New and material evidence to reopen a claim of entitlement to service connection for a right hand disability has been received.

10.  In an unappealed November 2003 decision, the RO denied the Veteran's claim for entitlement to service connection for a right elbow disability. 

11.  New and material evidence to reopen a claim of entitlement to service connection for a right elbow disability has been received.


CONCLUSIONS OF LAW

1.  Evidence received since the November 2003 RO decision that denied service connection for fibrocystic breast disease, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.200 (2015).  

2.  The criteria for service connection for fibrocystic breast disease have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

3.  Evidence received since the November 2003 RO decision that denied service connection for a left shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.  

4.  Evidence received since the November 2003 RO decision that denied service connection for a right shoulder disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.  

5.  Evidence received since the November 2003 RO decision that denied service connection for a right hand disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.

6.  Evidence received since the November 2003 RO decision that denied service connection for a right elbow disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154 (a), 5108, 7105; 38 C.F.R. § 3.156, 20.200.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease with residual aspirated cysts

In a November 2003 rating decision, the RO denied service connection for fibrocystic breast disease because it found that the Veteran did not have any residuals of her in-service cyst aspirations, and that fibrocystic breasts were a condition and not a disease.  The evidence included the Veteran's STRs which noted fine needle aspirations of multiple breast cysts, a March 2003 examination report which reflected that the Veteran deferred an examination, and a July 2003 report which reflected a new 7 x 5 oval well-circumscribed density.  The Veteran did not timely appeal the decision and it became final.  In August 2010, the Veteran filed to reopen the previously denied claim.

Evidence since the final denial in 2003 

Clinical records added to the claims file since the last final denial in 2003 reflect that the Veteran has had cysts and/or additional aspirations in February 2006, May 2008, August 2008, October 2009, December 2009, and July 2013.

An October 2011 VA examination report reflects that the Veteran has bilateral fibrocystic breasts.  The examiner opined that the cysts were not caused by the cysts in-service as they were in different locations of the breasts.  The examiner noted that the cysts in service resolved and that the Veteran has developed new cysts.  The examiner stated that "[f]ibrocystic breasts are very common in general population benign condition and almost all the women will have some components of fibrocystic tissue in their breasts." 

A July 2013 record reflects that diagnosis of "breast fibroadenosis cystic."  It was noted that "[m]ultiple nontender cysts" were palpated.

The Board finds, under the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for fibrocystic breasts in that she has additional records which reflect cysts post-service in addition to the October 2011 VA examination report which indicates that the Veteran's current fibroadenosis cystic breasts are related to the cysts in the breasts that developed in service.   

Newly reopened claim

Having reopened the Veteran's claim, the Board finds that it may adjudicate it on a de novo basis because the Veteran will not be prejudiced by the Board's action.  

The evidence reflects that the Veteran had fibrocystic breasts in service.  As noted above, she separated from service in March 2004, and has had cysts recurrently since then (e.g. July 2003, February 2006, May 2008, August 2008, September 2009, and July 2013).

Notably, a September 2009 Health record reflects that the Veteran has tenderness in her breasts with cycles, and the October and December 2009 VA records reflect that the Veteran had simple cysts of the breast compatible with fibrotic breast disease.

The requirement for a current disability to substantiate a claim of service connection is satisfied if the disability is shown at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved or is not shown currently. McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Thus, VA recognizes that a disability may have periods in which it waxes and wanes.  The evidence does not reflect that the Veteran's fibrocystic breasts disease in service resolved in and of itself and that she then subsequent developed an unrelated case of it again post-service.  Rather, it supports a finding that she has had fibrocystic breast disease since service and that it causes cysts to appear at times (i.e. when she has hormonal changes), that the cysts may resolve on their own, and that she subsequently may have additional cysts.    

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for fibrocystic breast disease is warranted.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a Left Shoulder Disability

The Veteran's claim for entitlement to service connection for a left shoulder disability was denied by the RO in a November 2003 rating decision because STRs did not show treatment for left shoulder pain.  In addition, the March 2003 VA examiner found no objective findings to warrant a diagnosis of a chronic condition.

Evidence added to the record since the November 2003 rating decision

The Veteran attempted to reopen her claim in September 2006.  A May 2007 rating decision denied the claim finding no new and material evidence.  Within one year of the notification of that decision, new and material evidence was presented showing left shoulder disability.

Post-service clinical records in 2007, and subsequently, reflect that the Veteran has sought treatment for left shoulder pain.  A July 2007 Humana Military Healthcare Services record reflects that the Veteran had left shoulder pain over the last few months.  An August 2007 Brooks Rehabilitation record reflects complaints of heaviness in the left shoulder; the Veteran reported the onset of symptoms as being in January 2005 and that it was insidious.  August and September 2007 physical therapy records reflect that the Veteran had "left shoulder pain over the last few months".

A February 2008 record reflects a one-year history of left shoulder pain clicking with some weakness that had not resolved with conservative therapy.  A March 2008 record reflects that the Veteran complained of bilateral shoulder pain of a seven year duration with no history of trauma or other significant injuries.   A June 2008 Naval Hospital Radiologic examination report reflects an impression of mild osteopenia of the left shoulder.  A June 2008 record reflects that the Veteran reported a seven to eight year history of global shoulder pain which was constant.  A September 2008 record reflects that the Veteran reported she had a diagnosis of tendonitis.  An MRI revealed somewhat patchy intensity in the supraspinatus tendon, most likely the sequelae of tendinopathy.

March 2009 Arthritis and Osteoporosis Treatment Center records reflect that an x-ray revealed a normal left shoulder joint, and a clinical impression of symmetrical polyarthritis, possible rheumatoid arthritis, rule/out connective tissue disease.

2010 records reflect that the Veteran was seen for impingement of both shoulders, and that her radiology films revealed "type 2 Acromion processes".

In a September 2010 statement (VA Form 21-4138), the Veteran asserted that she had plenty of complaints of pain in the shoulders "way before" her retirement in April 2004. 

Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the clinical evidence of a post-service left shoulder diagnosis, the Board finds that new and material evidence has been received.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a Right Shoulder Disability

Historically, in 2003, the Veteran filed a claim for service connection for a right shoulder disability which she contended began in July 2001.  The Veteran's claim for entitlement to a right shoulder disability was denied by the RO in a November 2003 rating decision because the RO found that the Veteran's "April 1988" complaint resolved with treatment (The Board notes that the Veteran was treated in 2001 and not 1988) and because the March 2003 VA examiner found no objective findings to warrant a diagnosis of a chronic condition.

At the time of the last final denial, the evidence included the Veteran's STRs which included complaints of the shoulder in 2001.  A July 2001 STR reflects pain in the right shoulder for one month in duration.  An August 2001 STR reflects right shoulder pain and that the Veteran reported that she was not having good results with pain medication.  An October 2001 STR reflects a diagnosis of myofascial posterior for the Veteran's complaints of right shoulder pain.  A November 2001 STR reflects right shoulder pain for two months.  

A December 2001 Physical Profile (DA Form 3349) reflects that the Veteran was on a temporary profile for shoulder pain.  A November 2002 Physical Profile (DA Form 3349) reflects that the Veteran was on temporary profile for shoulder pain. 

The Veteran reported at a March 2003 examination that she had pain in "April 1998" and that her shoulder "rarely bothers her", although both her shoulders hurt after prolonged sitting at the computer.  (Again, the Board notes that the most probative record reflects pain beginning in 2001 and the Veteran stated in her claim application that her disability began in 2001.)  The March 2003 report reflects that the Veteran had full range of motion, no crepitus, questionable upper extremity strength, intact sensation, and symmetrical deep tendon reflexes.  The examiner found that there was insufficient evidence to warrant an acute or chronic diagnosis, and no functional impairment noted on examination.

In September 2003, the Veteran noted shoulder pain in her report of medical history for separation purposes.  In addition, on her MEB (Medical Evaluation Board) Worksheet, when evaluated for her low back pain, the Veteran stated that she also had a right shoulder problem.

Evidence added to the record since the November 2003 rating decision

The Veteran attempted to reopen her claim in September 2006.  A May 2007 rating decision denied the claim finding no new and material evidence.  Within one year of the notification of that decision, new and material evidence was presented showing right shoulder disability.

In a September 2010 statement (VA Form 21-4138), the Veteran asserted that she had plenty of complaints of pain in the shoulders "way before" her retirement in April 2004. 

The records reflect continued complaints of the right shoulder as well as a diagnosis.  An August 2007 Brooks Rehabilitation record reflects reports of shoulder pain and instability.  A March 2008 x-ray of the right shoulder reflects mild degenerative change of the acromioclavicular joint.  A July 2008 record reflects no bone or joint abnormality.  An April 2009 Arthritis Treatment Center record reflects that the Veteran complained of constant right shoulder pain.  Records reflect that the Veteran underwent physical therapy for her right shoulder in 2009 and 2010.  September 2010 records reflect possible minimal OA at the right acromioclavicular joint and mild impingement of the shoulder.

In a March 2011 VA examination report, it is noted that the Veteran reported that the pain in the right shoulder "comes and goes" and is "unpredictable."

The March 2011 VA examiner opined that it is less likely as not that the Veteran has a current right shoulder disability due to service.  The examiner noted the STRs which documented pain in July/Aug 2001, which was thought to be acute right shoulder tendonitis from over usage; however, the examiner also noted that an October 2001 STR reflects that the pain was actually a muscular pain diagnosed as myofascial posterior shoulder pain which was relieved after physical therapy for trigger point release.  The examiner also noted that the right shoulder x rays on March 20, 2008 "clearly and unequivocally stated NO ABNORMALITIES SEEN", and that it was not until September 2010 that x rays showed calcific tendinitis in rotator cuff.  The examiner found that there was no objective documentation of right shoulder trauma or injury while the Veteran was on active duty to connect to the current right shoulder calcific tendonitis. 


Old and New evidence as a whole

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the clinical evidence of a post-service right shoulder diagnosis, the Board finds that new and material evidence has been received.

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a Right Hand Disability

Historically, in 2003, the Veteran filed a claim for service connection for a right hand disability, which she contended began in September 1983.  She reported at a March 2003 VA examination that she had sustained a right hand injury in September 1983 when she fell onto an outstretched hand.  At the examination, she reported no current complaints with this condition.  She contended that she had trouble with carpel tunnel syndrome back in the 1987 timeframe; but was currently without complaint regarding this condition.

In a November 2003 rating decision, the RO denied the claim because there was no competent credible evidence of a current disability.  The Veteran did not appeal the decision and it became final.

Evidence added to the record since the last final denial

A February 2004 Woodbridge FHC record reflects that the Veteran complained of joint pain for 1.5 years.  She reported pain in the right wrist.

An October 2006 record reflects increasing discomfort in the hands.  A diagnosis of mild degenerative changes most pronounced at the distal interphalangeal joints was made.

A July 2007 record reflects that the Veteran reported joint pain over the last one to two years to include in the wrist.

An October 2008 Naval Hospital Family Practice Clinic reflects a diagnosis of OA in both hands, especially the little fingers.  The x-ray report reflects moderate OA of the DIP joints of the fifth digits bilaterally.

An October 2011 VA examination report reflects Veteran's OA of the hand is less likely as not the result of an in-service injury.  The examiner considered the Veteran's 1983 incident as well as subsequent STRs.  The examiner opined that the Veteran's OA is primarily an age-related process and that the Veteran had current symptoms regarding the wrist and the finger; which was likely a coincidental finding.  Upon examination, the Veteran had normal range of motion of the wrist without any objective evidence of pain.  (The Veteran contended that she had previously been diagnosed with carpal tunnel syndrome but that it was never confirmed by EMG testing; the issue of entitlement to service connection for carpal tunnel syndrome has been denied by the RO and is not currently on appeal.)  

Old and New evidence taken together

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the clinical evidence of OA of the finger, and the Veteran's complaints of pain, which are presumed credible for purposes of reopening the claim, the Board finds that new and material evidence has been received.  

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a Right Elbow Disability

Historically, in 2003, the Veteran filed a claim for service connection for a right elbow disability, which she contended began in March 1998.  She reported at a March 2003 VA examination that she had no current complaints regarding her right elbow.  The March 2003 report reflects that the Veteran was treated in April 1998 for right elbow epicondylitis and that an x-ray at that time was within normal limits.  She was currently without complaint regarding her right elbow.  The diagnosis was "right elbow epicondylitis- resolved."

In a November 2003 rating decision, the RO denied the claim because there was no competent credible evidence of a current disability.  The Veteran did not appeal the decision and it became final.

In August 2010, the Veteran filed a claim to reopen the previously denied claim.

Evidence added to the record since the last final denial.

The claims file includes a February 2004 Inova Alexandria Hospital record which notes a complaint of right arm tingling and pain.  

A July 2007 record reflects that the Veteran reported joint pain over the last one to two years to include in the elbows.

The Veteran was seen between 2009 and 2010 for joint pain, to include her elbows at the Naval Hospital in Jacksonville.

A May 2011 VA examination report reflects that the Veteran contended that she has a burning sensation in her elbow which started approximately ten years earlier or in approximately 2001.  The examiner noted as follows:

when veteran's right elbow [lateral epicondyle/medial epicondyle] was deliberately and forcefully grasped and palpated during distracting examination of left elbow right hand and general muscle strength exam veteran exhibited pain behavior only when she was consciously aware that the right elbow was being examined.

The examiner opined that there was no objective evidence of a right elbow disability upon examination.  

A September 2012 record reflects that the Veteran reported right elbow pain since April 2012.  There was no clear history of trauma.  Radiology results reflect no acute fracture or dislocation, no joint effusion, and unremarkable soft tissues and osseous structures.  The impression was no abnormality identified. had
tendonitis She says she has pain only when she bends the right wrist
Old and New evidence taken together

Given the low threshold espoused in Shade v. Shinseki, 24 Vet. App. 110 (2010), and the Veteran's complaints of pain, which are presumed credible for purposes of reopening the claim, the Board finds that new and material evidence has been received..


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for fibrocystic breast disease; the appeal is allowed to this extent.

Entitlement to service connection for fibrocystic breast disease is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability; the appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability; the appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability; the appeal is allowed to this extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for a right elbow disability; the appeal is allowed to this extent. 



REMAND

Service Connection for a Left Shoulder Disability

The Veteran's STRs are negative for any treatment for a left shoulder disability.  Although the Veteran had a shoulder complaint upon separation, and was on a temporary profile due to a shoulder in service, the record as a whole reflects that these were related to her right shoulder.  (The STRs, when identifying a specific shoulder, consistently refer to the right shoulder.)

In March 2003, in conjunction with a claim for service connection for a right shoulder disability, the Veteran reported "occasional bilateral shoulder pain that normal[ly] occurs after prolonged sitting in front of the computer."  The shoulder has a full range of motion with no crepitus.  There was insufficient evidence to warrant an acute or chronic diagnosis of a disability.  

As noted above, three years after separation from service, the Veteran sought treatment for left shoulder pain, which she reported, in July 2007 had begun over the last few months.  An August 2007 report reflects that the Veteran reported that the onset was in January 2005 and was insidious (i.e. proceeding in a gradual subtle way).  Additional records in 2007 reflect that the Veteran reported that the pain had been over the last few months (See August and September 2007 physical therapy records.)  In addition, a February 2008 record reflects one year history of left shoulder pain.  Thus, when initially seeking treatment post-service, the Veteran asserted that the pain began post-service.

It was not until March 2008, that the Veteran reported bilateral shoulder pain for seven years with no history of trauma or other significant injuries.   Thus, she contended that she had the pain for the last three years of active service.  June 2008 Naval Hospital records refect mild osteopenia (lower than normal bone density) of the left shoulder and a reported history of seven to eight years of constant shoulder pain, or since the last three to four years of active service.  The Board finds that this contention lacks credibility given the record as a whole.  Nevertheless, she did have a complaint in 2003 of occasional pain. 

The Board finds that based on the complaints of occasional pain in 2003, and the evidence of a post-service disability, the Veteran should be afforded a VA examination to determine whether it is as likely as not that the Veteran has a left shoulder disability causally relate to active service.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The clinician should consider the pertinent evidence of record, to include that noted above, as well as the Veteran's treatment for rheumatoid arthritis, and her post-service complaints.  The examiner need not consider that the Veteran has had continuous complaints for years in service or continually since service, as the Board finds that the most probative evidence does not support such a finding.  

Service Connection for a Right Shoulder Disability

The Board finds that a supplemental clinical opinion with regard to the right shoulder may be useful.  In the March 2011 report, the examiner stated that an October 2001 STR reflects that the pain was actually a muscular pain diagnosed as myofascial posterior shoulder pain which was relieved after physical therapy for trigger point release.  However, the examiner failed to discuss the subsequent in-service records which reflect that in November 2001, the Veteran had complaints of right shoulder pain, that she was on a profile in December 2001 and November 2002 for shoulder pain, and that although she stated in March 2003 that her shoulder rarely bothers her, she did note shoulder pain in her report of medical history for separation purposes in September 2003 and on her MEB.  Thus, the examiner should consider this evidence when rendering a supplemental opinion. 

Service connection for a Right Hand Disability
Service connection for a Right Elbow Disability

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Rating for Spine 
Service connection for radiculopathy of the right lower extremity
Service connection for radiculopathy of the left lower extremity

The most recent examination for the Veteran's spine is from March 2011.  In an October 2016 brief, the Veteran's representative requested another examination.  

The March 2011 VA examination report reflects that the Veteran complained that her pain limits her mobility at times, varies from minutes to days, occurs daily, and is sharp, moderate, and unpredictable.  The report also notes, with regard to radiculopathy, that there was no objective evidence of radiculopathy.  The examiner noted that the Veteran's subjective symptoms involved different areas and different times and were not in a specific dermatome.  The examiner also noted that the MRIs did not show specific nerve root impingement.  

In this regard the Board notes that although the Veteran had reported back pain which radiates to the right leg and with numbness and tingling (See October 2005 Family Practice Clinic record (Naval Hospital Jacksonville)), an April 2006 University of Florida record reflects that the Veteran does not give a typical history of lumbar radiculopathy or lumbar stenosis.  The diagnosis was "left sided L4-5 disc bulge seen, not related to right leg pain."

Nevertheless, as the Veteran is being afforded another VA examination for her spine, the Board finds that the issue of radiculopathy as due to the spine should also be remanded for clinical findings.

Service Connection for an Acquired Psychiatric Disability

The claims file contains evidence that the Veteran has been treated with medication for depression and/or anxiety.  

A January 2008 preventive medication note reflects that the Veteran reported depression.  A November 2008 TBI screening reflects that the Veteran reported that she was not depressed but was going through a divorce at the time.  2009 records reflect that the Veteran was "very anxious with some depressive symptoms" and was "in the process of a divorce".  The Veteran was going to be given a trial of Wellbutrin in April 2009.  It was also noted that the Veteran had chronic pain.  A May 2009 record reflects that the Veteran had anxiety and felt that the Wellbutrin was beneficial.  A 2010 record reflects that she was treated with Wellbutrin for depression.  In an August 2010 VA Form 21-526b, the Veteran asserted that she has depression secondary to all her claimed disabilities.

The Veteran's divorce was finalized in March 2011.  A March 2011 VA examination report reflects that there is no objective evidence to link the Veteran's complaints of depression and anxiety to her service-connected disabilities, and she did not have an acquired psychiatric disability due to such disabilities.  The examiner opined that the Veteran's depression is not caused by her service-connected disabilities.  

April 2011 record reflects that the Veteran had depression and anxiety which was "primarily" due to her recent divorce after a marriage of 20 years and legal battles over property/finances.  It was noted that she was facing financial problems due to her ex-husband being able to get half of her military retirement pay.  She was worried that she would have to start working but that chronic back pain kept her from being able to stand or sit for extended periods of time. 

A November 2011 record reflects that the Veteran stated that her depression symptoms began approximately one year after she retired from the Army. 

An April 2012 record reflects that the Veteran was "getting used to being divorced and is interested in weaning off meds soon."  

A July 2012 VA record reflects that the Veteran was interested in being weaned off her anxiety/depression medication.  Again, it was noted that she had been treated "primarily" due to marital and separation issues.  It was further noted that she "feels great. Has gotten over shock of being single again and no longer feeling anxious or depressed." 

In an August 2013 VA Form 9, the Veteran asserted that "every day is a battle to survive" due to her pain. 

Based on the foregoing (i.e. indication of pain possibly be related to the Veteran's mental state), the Board finds that the issue of entitlement to service connection for an acquired psychiatric disability is inextricably intertwined with the issues being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all private and VA clinical records for the Veteran's right and left shoulders, right hand, right elbow, spine, back, and mental health from 2011 to present with the claims file.  

2.  Obtain a clinical opinion as to whether it is as likely as not that the Veteran has a left shoulder disability causally related to active service.  The clinician should consider and discuss as necessary the pertinent evidence of record, to include: a.) a March 2003 examination report of occasional bilateral shoulder pain from prolonged sitting in front of a computer; b.) 2007 treatment records of pain for a few months in duration; c.) the 2008 VA record of a one year history of pain; d.) the June 2008 impression of mild osteopenia of the left shoulder; e.) the 2008 MRI findings of likely the sequelae of tendinopathy; f.) the March 2009 x-ray findings of a normal left shoulder joint, and a clinical impression of symmetrical polyarthritis, possible rheumatoid arthritis, rule/out connective tissue disease; and g.) the 2010 findings of bilateral shoulder impingement.  

The clinician need not consider that the Veteran has had continuous complaints for years in service or continually since service, as the Board finds that the most probative evidence does not support such a finding.

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such. 

3.  Obtain a clinical opinion as to whether it is as likely as not that the Veteran has a right shoulder disability causally related to active service.  The clinician should consider and discuss as necessary the pertinent evidence of record, to include: a.) the STRs which reflect shoulder problems (July 2001, August 2001, October 2001, November 2001, December 2001 profile, November 2002 profile); b.) the March 2003 examination report which reflects that the Veteran reported that she has occasional shoulder pain when sitting at a computer but it rarely bothers her; c.) the September 2003 medical history for separation and MEB report of shoulder pain; d.) the 2007 complaints of shoulder pain and instability; e.) the March 2008 x-ray results of mild degenerative change of the acromioclavicular joint; f.) the July 2008 record which reflects no bone or joint abnormality; g.) the April 2009 Arthritis Treatment Center record which reflects that the Veteran complained of constant right shoulder pain; h.) the September 2010 record of possible minimal OA at the right acromioclavicular joint and mild impingement of the shoulder; i.) the March 2011 VA examination report; and j.) the Veteran's possible joint pain due to rheumatoid arthritis.

If the clinician cannot render an adequate opinion without an examination, schedule the Veteran for such. 

4.  Schedule the Veteran for an examination to determine the severity of her service-connected back disability, to include neurological manifestations, if any, to include radiculopathy.  The examiner should consider and discuss as necessary the pertinent evidence of record with regard to the back, to include:  a.) the October 2005 Family Practice Clinic record which notes reports of back pain which radiates to the right leg and with numbness and tingling; b.) the April 2006 University of Florida record which reflects that the Veteran does not give a typical history of lumbar radiculopathy or lumbar stenosis and that her left sided L4-5 disc bulge is not related to right leg pain; c.) the March 2011 VA examination report which reflects no objective evidence of radiculopathy and that the Veteran's complaints did not follow a specific dermatome and that MRIs did not show nerve root impingement.  

5.  Thereafter after any further development deemed necessary, readjudicate the claims of entitlement to service connection for a right hand disability and a right elbow disability.

6.  Thereafter, obtain a VA psychiatric examination which addresses the following questions:

a. Please identify, by diagnosis, any psychiatric disability shown since the Veteran filed this claim in August 2010.
b. As to each diagnosed psychiatric disability, is it at least as likely as not that such disability is causally related to a service-connected disability/ies?; and
c. As to each diagnosed psychiatric disability, is it at least as likely as not that such disability is aggravated (permanently worsened) by a service-connected disability/ies?  

Notify the clinician as to which disabilities are service-connected (currently they include hemorrhoids, lumbar spine degenerative disc and joint disease, retropatellar pain syndrome of the right and left knee, epicondylitis of the left elbow, right ear hearing loss, and lipoma of the right forearm), to include any that have been granted service-connection since the August 2013 rating decision.

The clinician should consider and discuss as necessary the pertinent evidence of record to include: a.) the January 2008 VA clinical note in which the Veteran reported depression and the November 2008 TBI screening in which she reported that she was not depressed but was going through a divorce; b.) the 2009 records that the Veteran was anxious and depressed, prescribed Wellbutrin, and going through a divorce; c.) the Veteran's March 2011 divorce; d.) the April 2011 record which reflects that the Veteran had depression and anxiety which was "primarily" due to her recent divorce after a marriage of 20 years and legal battles over property/finances and that she was worried that she would have to start working but that chronic back pain kept her from being able to stand or sit for extended periods of time; e.) the Veteran's contentions in November 2011 that her depression symptoms began approximately one year after she retired from the Army; f.) the 2012 records which reflect that the Veteran was getting used to being divorced and was interested in being weaned off her mental health medications; and that she had gotten over the shock of being single and no was no longer feeling anxious or depressed; and g.) the Veteran's statements in 2013 that every day is a battle to survive due to her pain.  

The examiner is further advised that service connected disability/ies need not be the only or the primary cause of a psychiatric disability to substantiate the claim for service connection; it must only be a contributing source.  

7.  Following completion of the above, readjudicate the issue of entitlement to an acquired psychiatric disability. 

8.  If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


